At the time of the attachment, Brown had the title to the organ and the right to its possession, — the plaintiff having failed to make payments in accordance with her agreement. Bailey v. Colby, 34 N.H. 29; McFarland v. Farmer, 42 N.H. 386, 391; Proctor v. Tilton, 65 N.H. 3, 4. The surrender of the possession to Hutchinson, to whom Brown had sold and transferred his title and right of possession, was a surrender to *Page 235 
the owner and a discharge of the defendant's duty. Littlefield v. Davis,62 N.H. 492. The plaintiff, having no title and no right of possession, has no cause of complaint on account of such surrender.
Judgment for the defendant.
SMITH, J., did not sit: the others concurred.